DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 21-26 and 28 remain pending, and are allowed.
Claim 27 has been cancelled. 
Claims 29-38, previously withdrawn from consideration, are cancelled by Examiner’s amendment.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 29-38 were withdrawn from consideration in response to the restriction notice mailed on 8/6/2020, and claims 21-28 were elected without traverse.

The application has been amended as follows:

In the Claims
29. (cancelled).
30. (cancelled)

32. (cancelled)
33. (cancelled)
34. (cancelled)
35. (cancelled)
36. (cancelled)
37. (cancelled)
38. (cancelled)


Response to Arguments
Applicant’s arguments filed on 5/21/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, and are persuasive. Applicant’s amendments have directed the claims to delivering digital content to a cutting machine, which does not fall under any of the abstract groupings as defined in the 2019 PEG.

Applicant’s arguments filed on 5/21/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant’s amendments have overcome the cited prior art.


Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention. 

The most pertinent prior art made of record include Eorgoff (US 20090055722 A1), Fomenko (20090210328 A1), and PTO-892 Reference U.



Fomenko discloses a system for monitoring the copying and distribution within a membership network for the members to upload their work and securely distribute it to other members. Users are able to register a membership with the server and provide digital material that can be requested by other users. However, Fomenko does not disclose receiving a user initiated command to perform a cutting operation and executing the command at the machine.

PTO-892 Reference U discloses a craft cutter that can cut digital art that also includes the software for the cutter. However, PTO-892 Reference U does not disclose where the application on the user device connected to the cutter is executed on a cloud computing device or where a user initiated command to perform a cutting operation is received at a user computing device.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625